J-S03027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    JAIME JIMENEZ JR.                           :
                                                :
                       Appellant                :   No. 2111 EDA 2018

       Appeal from the Judgment of Sentence Entered February 13, 2018
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0000193-2016


BEFORE: BENDER, P.J.E., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                    FILED MAY 17, 2019

        Appellant, Jaime Jimenez, Jr., appeals from the judgment of sentence

entered on February 13, 2018, following his guilty plea convictions for criminal

use of a communication facility and criminal attempt of corruption of minors

by course of conduct.1 We affirm.

        We briefly summarize the facts and procedural history of this case as

follows. On August 2, 2015, police posing as a 14-year-old female responded

to a classified advertisement entitled “Pocono Fun” posted on Craigslist by

Appellant.    Appellant arranged to have sex and smoke marijuana with the

alleged minor and drove from New Jersey to a prearranged location in Monroe

County, Pennsylvania to meet her.              On August 9, 2015, police arrested

Appellant at the designated location and recovered marijuana from his car and

____________________________________________


1   18 Pa.C.S.A. §§ 7512 and 903/6301(a)(1)(ii), respectively.
J-S03027-19



three condoms from his person. On August 10, 2015, the Commonwealth

charged Appellant with the aforementioned offenses, as well as criminal

attempt of statutory sexual assault and two counts of unlawful sexual contact

with a minor.

      On November 21, 2017, Appellant entered into a negotiated guilty plea

to criminal use of a communication facility and criminal attempt of corruption

of minors by course of conduct.       The plea agreement, however, left the

sentence open for the trial court to decide. At the plea hearing, the trial court

ordered the sexual offender assessment board (SOAB) to conduct an

assessment.     Appellant subsequently filed a motion to preclude the SOAB

evaluation on December 1, 2017.           Appellant and the Commonwealth

submitted briefs on their respective positions regarding an evaluation by the

SOAB.   On January 25, 2018, the trial court denied Appellant’s motion to

preclude the report.

      The trial court held a sentencing hearing on February 12, 2018.         By

order entered on February 13, 2018, the trial court sentenced Appellant to a

term of nine to 23 months of incarceration for criminal attempt of corruption

of minors, plus a consecutive term of two years of probation for criminal use

of communication facility. The trial court also classified Appellant as a Tier I

sexual offender subject to a 15-year registration period pursuant to the Sexual

Offender Registration and Notification Act (SORNA), 42 Pa.C.S.A. §9799.23.

Appellant filed a motion for reconsideration on February 15, 2018. The trial




                                      -2-
J-S03027-19



court denied relief by opinion and order entered on June 13, 2018.             This

timely appeal resulted.2

       On appeal, Appellant presents the following issues3 for our review:

       1. Did the court abuse its discretion at sentencing when it
          required Appellant to register under SORNA?

       2. Did the [trial] court abuse its discretion at sentencing when it
          is a violation of Appellant’s due process constitutional rights
          under the United States and Pennsylvania Constitutions where
          SORNA’s requirements are punitive and not just civil
          requirements?

       3. Is it a violation of Appellant’s due process constitutional rights
          under the United States and Pennsylvania Constitutions where
          mandatory reporting compliance with SORNA’s requirements
          are an affirmative restraint upon Appellant and such a restraint
          is punitive?

       4. Did the [trial] court abuse its discretion at sentencing by
          allowing the [SOAB] [a]ssessment to be considered at the time
          of sentencing for purposes other than [a] determination if
          Appellant was a Sexually Violent Predator [(SVP)], where all
          the information is already available to the [trial] court and

____________________________________________


2   Appellant filed a notice of appeal on July 13, 2018. On July 17, 2018, the
trial court ordered Appellant to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied timely. The
trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on September 14,
2018, relying largely upon its prior opinion entered on June 13, 2018
explaining its rationale in denying Appellant’s post-sentence motion.

3  Initially, we note that the Public Defender from Monroe County, currently
representing Appellant on appeal, has presented virtually identical arguments
to this Court in two other cases and we denied relief in unpublished
memoranda decisions. See Commonwealth v. Bender, 2019 WL 364206
(Pa. Super. 2019) (unpublished memorandum); Commonwealth v. Sauers,
2019 WL 1411188 (Pa. Super. 2019) (unpublished memorandum). In this
case, we have reordered the issues slightly for ease of discussion and
disposition.

                                           -3-
J-S03027-19


          Appellant did not have the chance to confront the person[s]
          who did the evaluation about their opinions and professional
          determinations, when [] Appellant cannot be declared a [SVP]?

       5. Is it a violation of Appellant’s due process constitutional rights
          under the United States and Pennsylvania Constitutions where
          compliance with SORNA’s requirements are invested in the
          state police?

       6. Did the [trial] court abuse[] its discretion when saying SORNA
          applied to Appellant when after his release from custody he will
          be returning to his home in New Jersey and will not have
          resided in Pennsylvania for registration to apply?

Appellant’s Brief at 6-7 (suggested answers omitted).

       In the first three issues presented above,4 Appellant alleges that the

trial court abused its discretion by requiring Appellant to register pursuant to

SORNA. Appellant predicates these claims on our Supreme Court’s opinion

announcing the judgment of court in Commonwealth v. Muniz, 164 A.3d

1189 (Pa. 2017).         More specifically, Appellant claims that the trial court

abused its discretion at sentencing by ordering compliance with SORNA’s

punitive registration requirements in violation of Appellant’s due process

rights.5 Id. at 13-19 and 23-24. He claims that the registration requirements

____________________________________________


4We note that while Appellant sets forth three separate issues in his brief, in
essence, however, he presents the same argument three times, with slight
variations, and relies upon the same case law.

5 While Appellant’s statement of questions presented refers to due process
violations, Appellant does not explain, or provide any legal discussion,
detailing how his due process rights were violated. This Court “will not act as
counsel and will not develop arguments on behalf of an appellant.” In re
R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (citation omitted). Regardless, we
fail to see how Appellant’s procedural due process rights were violated.



                                           -4-
J-S03027-19



create an affirmative, onerous, punitive restraint on Appellant and that

registration, therefore, violated his constitutional rights. Id. at 14, 18-19,

and 23.

       In Muniz, our          Supreme     Court held that SORNA’s            registration

requirements constitute criminal punishment rather than a civil consequence

and, thus, retroactive application to crimes committed prior to SORNA's

effective date, December 20, 2012, violated the ex post facto clause of the

United States and Pennsylvania Constitutions.                 Muniz, 164 A.3d at 1192-

1193. However, “the Muniz court did not find SORNA unenforceable in all

contexts;    rather,    the   Supreme       Court      held   that   SORNA   was   [only]

unconstitutional as applied to Muniz because it changed his registration

requirement from ten years to lifetime registration, and thus, increased his

punishment      for    indecent   assault      after    he    committed   the   offense.”

Commonwealth v. Haughwout, 198 A.3d 403, 405 (Pa. Super. 2018)

(emphasis added).         The Muniz Court, however, did not declare SORNA

unconstitutional.



____________________________________________


Appellant had notice and a meaningful opportunity to be heard. See
Commonwealth v. Turner, 80 A.3d 754, 761 (Pa. 2013) (citation omitted)
(recognizing that the essential requisites of procedural due process are notice
and meaningful opportunity to be heard). “[F]or substantive due process
rights to attach there must first be the deprivation of a property right or other
interest that is constitutionally protected.” Khan v. State Bd. of Auctioneer
Examiners, 842 A.2d 936, 946 (Pa. 2004). As discussed below, registration
requirements under SORNA, for offenses committed after December 20, 2012,
have not been declared unconstitutional.

                                            -5-
J-S03027-19



        In this case, Appellant concedes that Muniz only applies ex post facto,

or to cases in which a defendant committed his or her offenses before

SORNA’s effective date. See Appellant’s Brief at 17. He argues, however,

that for the reasons that Muniz determined that registration requirements

“are punishment [under the] ex post facto clause, they are punishment for

someone required to register after December 20, 2012.”         Id.   Appellant’s

argument focuses exclusively on our Supreme Court’s analysis in Muniz, as

he generously quotes language from that case discussing the punitive nature

of registration requirements. While it is true that the Muniz Court held that

SORNA’s registration requirements constitute criminal punishment, it only did

so in the context of determining whether retroactive application was

permissible.     The constitutionality of SORNA registration requirements as

applied to defendants after December 20, 2012 has not been drawn into doubt

by Muniz. Here, there is no dispute that Appellant placed the advertisement

at issue in 2015, he pled guilty in 2017, and the trial court sentenced him in

2018.     Accordingly, the trial court properly applied SORNA registration

requirements to Appellant and his first three issues as set forth above are

without merit.

        In his fourth issue as set forth above, Appellant asserts that the trial

court wrongly considered an assessment by the SOAB in fixing his sentence.

Appellant relies upon this Court’s decision in Commonwealth v. Butler, 173

A.3d 1212 (Pa. Super. 2017), which held that SVP designations are

unconstitutional under Alleyne v. United States, 570 U.S. 99, 133 S.Ct.

                                      -6-
J-S03027-19



2151 (2013).6 He claims that because he could not be designated an SVP,

there was no reason to conduct an SOAB assessment normally used for SVP

determinations. Because the SOAB assessment was prejudicial to him and he

was not able to cross-examine the SOAB evaluator, Appellant argues that the

trial court should not have considered the SOAB report. Appellant’s Brief at

10-12.    We explain our rejection of this argument below.

       In Butler, a panel of this Court concluded that because Muniz held that

registration    requirements      under        SORNA   are   punitive   and   an   SVP

determination increases the registration period, trial courts cannot apply

SORNA’s increased registration requirement to SVPs because SORNA does not

require a fact-finder to make a determination, beyond a reasonable doubt,

that a defendant is an SVP. Butler, 173 A.3d 1217-1218 (citation omitted).

The Butler Court further found that 42 Pa.C.S.A. § 9799.24(e)(3), pertaining

specifically to SVP hearings, was unconstitutional and that “trial courts may

no longer designate convicted defendants as SVPs, nor may they hold SVP

hearings[.]”    Id. at 1218.       However, we directed trial courts to “notify a

defendant that he or she is required to register for 15 years if he or she is

convicted of a Tier I sexual offense[.]” Id.

       In this case, the trial court did not conduct an SVP hearing and never

determined that Appellant was an SVP.              Instead, the trial court properly

____________________________________________


6  Alleyne held that any fact that increases the mandatory minimum sentence
for a crime is an element that must be submitted to a jury and determined
beyond a reasonable doubt. See Butler, 173 A.3d at 1217.

                                           -7-
J-S03027-19



notified Appellant of his obligation to register under the applicable tier-based

registration period based solely on Appellant’s conviction, as set forth in

Butler.    Moreover, upon our reading of Muniz and Butler, SOAB

assessments, standing alone, have not been rendered unconstitutional.

Instead, using SOAB assessments to declare that an individual is an SVP is

what is constitutionally unsound. Thus, we see no per se legal impediment to

a trial court’s consideration of an SOAB assessment in imposing sentence.

      Furthermore, to the extent that Appellant argues that the trial court

abused its discretion by relying on an SOAB assessment at sentencing, we

note the following. In order to reach the merits of a discretionary aspects of

sentencing claim,

      we must engage in a four part analysis to determine: (1) whether
      the appeal is timely; (2) whether the appellant preserved his or
      her issue; (3) whether the appellant's brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is appropriate under the Sentencing Code.

Commonwealth v. Ali, 197 A.3d 742, 760 (Pa. Super. 2018) (citation and

brackets omitted).

      Herein, Appellant’s appeal is timely and he preserved his sentencing

issue in a post-trial motion. Appellant failed to include in his appellate brief a

concise statement of the reasons that the trial court abused its discretion as

required under Pa.R.A.P. 2119(f). Because the Commonwealth did not object

to this omission, we may still reach his challenge to the discretionary aspects



                                      -8-
J-S03027-19



of sentencing. See Commonwealth v. Shugars, 895 A.2d 1270, 1274 (Pa.

Super. 2006) (“[I]n the absence of any objection from the Commonwealth,

we are empowered to review claims that otherwise fail to comply with Rule

2119(f)[.]”).

      Appellant, however, has failed to raise a substantial question.      “A

defendant presents a substantial question when he sets forth a plausible

argument that the sentence violates a provision of the sentencing code or is

contrary   to   the   fundamental   norms   of   the   sentencing   process.”

Commonwealth v. Conte, 198 A.3d 1169, 1174 (Pa. Super. 2018) (internal

citation omitted).     Aside from arguing that SOAB assessments are

unconstitutional, Appellant does not argue that the use of an SOAB

assessment is contrary to a specific sentencing provision of the Sentencing

Code or to the fundamental norms of sentencing.          In Pennsylvania, a

sentencing court must impose an individualized sentence that is appropriate

in light of the facts of the case and the defendant’s circumstances.      See

Commonwealth v. Fortson, 165 A.3d 10, 19 (Pa. Super. 2017).         We have

previously stated:

      Prior to imposing sentence a sentencing judge may appropriately
      conduct an inquiry broad in scope, largely unlimited either as to
      the kind of information he may consider, or the source from which
      it may come.

      Nevertheless, the discretion of a sentencing judge is not
      unfettered; a defendant has the right to minimal safeguards to
      ensure that the sentencing court does not rely on factually
      erroneous information, and any sentence predicated on such false
      assumptions is inimicable [sic] to the concept of due process.


                                    -9-
J-S03027-19


      Obviously, the probability of receiving accurate pre-sentence
      information is considerably enhanced when the defendant has an
      opportunity to review and dispute the facts and allegations
      available to the sentencing judge.

Commonwealth v. Rhodes, 990 A.2d 732, 746 (Pa. Super. 2009) (internal

citations, quotations, and most original brackets omitted).

      In this case, Appellant does not challenge the information provided in

the SOAB report and merely contests the consideration of the entire SOAB

assessment. We already determined that the trial court’s reliance on an SOAB

assessment was constitutionally permissible.       Further, Appellant does not

contest any facts set forth in the SOAB report and concedes that “[t]he

author[s] of the [SOAB] report had the same information available to them as

did the probation officer that did the pre-[s]entence [i]nvestigation [report].”

See Appellant’s Brief at 12.     If the trial court had the same information

available from another source, which Appellant does not contest, Appellant

failed to show how the trial court relied upon impermissible information at

sentencing. As such, Appellant failed to establish that the trial court’s reliance

upon the SOAB assessment was contrary to the norms of sentencing. For all

of the foregoing reasons, we conclude that Appellant did not raise a substantial

question and we will not review the merits of Appellant’s discretionary

sentencing claim.

      In the fifth issue we review, Appellant challenges the standing of the

Pennsylvania State Police (PSP) over SORNA reporting requirements, claiming

that the trial court should instead “monitor” compliance. See Appellant’s Brief

at 20-22.     He argues that it is a violation of his due process rights where

                                     - 10 -
J-S03027-19



compliance with SORNA is vested in the PSP.                Id. at 20.    Appellant cites

principally to Commonwealth v. Harmon, CP-51-CR-6706-2015 (First

Judicial   District   Court     of   Common        Pleas   March   13,     2018)7   and

Commonwealth v. Cheeseboro, 91 A.3d 714 (Pa. Super. 2014) for these

propositions.

       Cheeseboro does not support Appellant’s claim.               In that case, the

Philadelphia Court of Common Pleas accepted plea agreements between the

Commonwealth and 73 defendants, wherein the Commonwealth agreed that

the defendants were not required to register as sexual offenders under

SORNA.      The PSP appealed those decisions arguing “that the General

Assembly unequivocally determined who must register as sexual offenders

under SORNA and that neither the Commonwealth, defense counsel, nor the

trial court have the ability to exempt or modify the mandatory terms of sexual

offender registration pursuant to a plea agreement.” Cheeseboro, 91 A.3d

at 721.    Ultimately, this Court concluded that the PSP lacked standing to

challenge the trial court’s decision not to apply SORNA reporting requirements

because the PSP was not aggrieved by the exemptions. Id. at 722.

       Relevant herein, however, the Cheeseboro Court noted:

____________________________________________


7 Harmon is a trial court decision and, thus, is not binding upon this Court.
See Echeverria v. Holley, 142 A.3d 29, 36 n.2 (Pa. Super. 2016). Moreover,
while Appellant provides a citation to Harmon, we were unable to locate that
decision and Appellant did not append it to his brief under Pa.R.A.P. 2111(b).
Finally, while Appellant baldly claims that the issues in this case are similar to
those in Harmon, Appellant fails to discuss Harmon or otherwise
demonstrate similarities. As such, we will not consider that decision.

                                          - 11 -
J-S03027-19


      PSP was not expressly granted broad authority and discretionary
      powers under SORNA. Unlike the Uniform Firearms Act, 18
      Pa.C.S.A. §§ 6101–6127, which provides PSP with a determinative
      role as to whether an applicant is prohibited from receiving or
      possessing a firearm, PSP's role under SORNA may be viewed
      as more ministerial in nature than adjudicative. See, e.g.,
      42 Pa.C.S.A. §§ 9799.32(1)-(4), (6)-(9) (maintaining of sexual
      offender registry by PSP and gathering, recording, storing,
      updating, and sharing offender information); 42 Pa.C.S.A.
      §§ 9799.22 and 9799.32(5) (regarding limited enforcement
      duties of PSP in notifying authorities when an individual fails to
      comply with registration, penalty, or counseling provisions).
      Furthermore, it is not until after the underlying offenses have been
      litigated that PSP is notified that an individual is subject to the
      sexual offender registration requirements. Cf. 42 Pa.C.S.A.
      § 9799.13 (regarding applicability of registration with PSP
      requirements for individuals convicted/adjudicated delinquent of
      a sexually violent offense); Commonwealth v. J.H., 759 A.2d
      1269 (Pa. 2000) (holding that PSP was without standing to contest
      an order to expunge criminal record or the order compelling PSP
      to expunge the same under the Criminal History Record
      Information Act, 18 Pa.C.S.A. §§ 9101–9183, where PSP was not
      aggrieved by either, and notification to PSP was not required until
      after an expungement order was entered, such that standing was
      not derived from the statute); Hunt v. Pennsylvania State
      Police, 983 A.2d 627 (Pa. 2009) (holding that PSP lacks standing
      to challenge the underlying merits of an expungement order
      through preliminary objections raised in a mandamus action).
      Thus, SORNA does not appear to confer standing upon PSP.

Id. at 721–722 (emphasis added).

      The Cheeseboro Court’s analysis of the PSP’s duties under SORNA

provides guidance in this case. Therein, after examining the relevant statutory

provisions pertaining to the administration of SORNA reporting requirements,

a prior panel of this Court determined that the PSP’s role is more ministerial

in nature than adjudicative. The PSP merely administers SORNA’s reporting

requirements and does not adjudicate failures to comply. The Crimes Code


                                     - 12 -
J-S03027-19


specifically delineates a criminal offense for failing to comply with registration

requirements at 18 Pa.C.S.A. § 4915.1. It confers upon police the right to

arrest a person without a warrant when the officer has probable cause to

believe that an individual has committed a registration violation. 18 Pa.C.S.A.

§ 4915.1(e). However, the PSP does not adjudicate the claim; a trial court

does. See, e.g., Commonwealth v. Hogentogler, 53 A.3d 866 (Pa. Super.

2012).    Thus, to the extent that Appellant argues that his due process rights

are in jeopardy because of the PSP’s involvement with SORNA’s registration

requirements, his claim fails.

       In sum, there is no due process violation because the PSP’s involvement

in monitoring SORNA’s registration requirements and there is no issue that

Appellant is subject to those requirements. Based upon his convictions, he is

required to register as a Tier-I offender. The PSP administers compliance with

reporting obligations, but subsequent reporting offenses are adjudicated by

the courts. Accordingly, for all of the foregoing reasons, we conclude that

Appellant’s reliance on Harmon and Cheeseboro8 fails.


____________________________________________


8 Finally, we note that following the 2014 Cheeseboro decision, the
Pennsylvania Legislature enacted 42 Pa.C.S.A. § 9799.42, effective June 12,
2018, which states:

       Except for petitions filed under section 9799.15(a.2) (relating to
       period of registration), the Pennsylvania State Police shall have
       standing to appear and contest a filing in a court of this
       Commonwealth which seeks to challenge in any way the obligation



                                          - 13 -
J-S03027-19


       Finally, in his last issue presented, Appellant claims that the trial court

abused its discretion by applying SORNA requirements to him after his release

from    prison    because     “Pennsylvania’s      SORNA   requirements   are   for

Pennsylvania residents.”       Appellant’s Brief at 25.    Appellant claims he has

never been a resident of Pennsylvania and intends to return to New Jersey.

Id.    Appellant’s contention that he will not live in Pennsylvania is, however,

entirely speculative and not justiciable presently.        “Generally, our judicial

system requires a real or actual controversy before it will embrace a matter

for review and disposition.” Bayada Nurses, Inc. v. Com., Dept. of Labor

and Industry, 8 A.3d 866, 874 (Pa. 2010).                   This Court previously

determined:

       The ripeness doctrine is [a] prerequisite for a court to exercise
       judicial review and examine the merits of a case. To be ripe, an
       actual case or controversy must exist at every stage of the judicial
       process. The rationale for the ripeness doctrine is to prevent
       premature adjudications.

Treski v. Kemper Nat. Ins. Companies, 674 A.2d 1106, 1113 (Pa. Super.

1996) (internal citations omitted); see also Rivera v. Pennsylvania Dept.

of Corrections, 837 A.2d 525, 527 (Pa. Super. 2003) (“It is impermissible

____________________________________________


       of an individual required to register with the Pennsylvania State
       Police under this subchapter.

42 Pa.C.S.A. § 9799.42.

      Although abrogated by statute on other grounds, Cheeseboro’s
analysis of the PSP’s role, which we have cited above, still remains valid.



                                          - 14 -
J-S03027-19


for courts to render purely advisory opinions.”). Here, Appellant’s claim that

he intends to move to New Jersey following his release from prison, thereby

rendering Pennsylvania’s registration requirements inapplicable to him, is

simply not an issue that is currently ripe for our review.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/19




                                     - 15 -